


Exhibit 10.1


ACCELERATION, CHANGE OF ROLE AND NON-COMPETITION AGREEMENT
THIS ACCELERATION, CHANGE OF ROLE AND NON-COMPETITION AGREEMENT (the
“Agreement”) is entered into as of March 30, 2012, by and between FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), and
WILLIAM P. FOLEY, II (“Foley”) and shall be effective on the date that the
Company's Board of Directors approves this Agreement (the “Effective Date”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Term. The term of this Agreement shall commence upon the Effective Date and
shall continue for so long as Foley serves as a member of the Board of Directors
or employee of the Company (the “Service Term”) and for a period of two years
thereafter (the “Term”).
2.Change of Role. Prior to February 8, 2011, Foley served as an employee and
Executive Chairman of the Company. On February 8, 2011, Foley became a
non-employee Chairman of the Board of Directors of the Company. As of the
Effective Date, Foley has been elected to the position of non-employee Vice
Chairman of the Board of Directors of the Company, and Foley has agreed to serve
in this position.
3.Acceleration. As of the Effective Date, the Company agrees to accelerate the
vesting and immediately vest (and cause to become free of any applicable
forfeiture and transfer restrictions) the following unvested shares of Company
restricted stock and Company stock options, which were previously granted to
Foley:
(a)
restricted stock:

(i)
the remaining 81,839 unvested shares from the November 7, 2011 restricted stock
grant (27,279 of which would have vested on February 15, 2013, and 27,280 of
which would have vested on each of November 7, 2013 and November 7, 2014);

(ii)
the 40,124 unvested shares (at maximum) from the July 20, 2010 restricted
performance stock grant (which would have vested on February 21, 2013); and

(iii)
the 40,124 unvested shares from the July 20, 2010 restricted stock grant that
would have vested on July 20, 2013; and

(b)
stock options:

(i)
with respect to the November 7, 2011 stock option grant, the portion of the
option relating to 62,222 shares that would have vested on November 7, 2013, and
the portion of the option relating to 62,223 shares that would have vested on
November 7, 2014; and

(ii)
with respect to the October 29, 2010 stock option grant, the portion of the
option relating to 133,980 shares that would have vested on October 29, 2013.

For the avoidance of doubt, the following unvested shares of Company restricted
stock and Company stock options, which were previously granted to Foley, shall
not accelerate and shall vest in 2012 in accordance with its respective terms:
(a)
restricted stock:

i.
the 40,123 unvested shares from the July 20, 2010 restricted stock grant that
are scheduled to vest on July 20, 2012; and

ii.
the 19,333 unvested shares from the November 5, 2009 restricted stock grant that
are scheduled to vest on November 7, 2012.

(b)
stock options:

i.
with respect to the November 7, 2011 stock option grant, the portion of the
option relating to 62,222 shares that are scheduled to vest on November 7, 2012;

ii.
with respect to the October 29, 2010 stock option grant, the portion of the
option relating to 133,979 shares that are scheduled to vest on October 29,
2012; and

iii.
with respect to the November 5, 2009 stock option grant, the portion of the
option relating to 125,000 shares that are scheduled to vest on November 5,
2012.

4.Payment. In consideration for the below described non-competition obligations,
the above described change of role, and other good and valuable consideration,
the Company shall pay Foley a lump-sum payment of $9,500,000 by wire transfer of
immediately available funds payable within two business days following the
Effective Date.
5.Non-Delegation of Foley's Rights. The obligations, rights and benefits of
Foley hereunder are personal and may not be delegated, assigned or transferred
in any manner whatsoever, nor are such obligations, rights or benefits subject
to involuntary alienation, assignment or transfer.
6.Confidential Information. Foley acknowledges that he has occupied and will
occupy a position of trust and confidence




--------------------------------------------------------------------------------




as a member of the Company's Board of Directors and has had and will have access
to and learn substantial information about the Company and its affiliates and
their operations that is confidential or not generally known in the industry
including, without limitation, information that relates to purchasing, sales,
customers, marketing, and the financial positions and financing arrangements of
the Company and its affiliates. Foley agrees that all such information is
proprietary or confidential, or constitutes trade secrets and is the sole
property of the Company and/or its affiliates, as the case may be. Foley will
keep confidential, and will not reproduce, copy or disclose to any other person
or firm, any such information or any documents or information relating to the
Company's or its affiliates' methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will Foley
advise, discuss with or in any way assist any other person, firm or entity in
obtaining or learning about any of the items described in this Section 6.
Accordingly, Foley agrees that during the Service Term and for two years
thereafter he will not disclose, or permit or encourage anyone else to disclose,
any such information, nor will he utilize any such information, either alone or
with others, outside the scope of his duties and responsibilities with the
Company and its affiliates.
7.Non-Competition. The parties acknowledge that Foley has acquired and will
acquire substantial knowledge and information concerning the business of the
Company and its affiliates as a result of his past employment and as a member of
the Company's Board of Directors. The parties further acknowledge that the scope
of business in which the Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Foley in that business during the Term
would severely injure the Company and its affiliates. Accordingly, Foley agrees
as follows:
(a)
During the Service Term. During the Service Term, Foley will not engage in any
way whatsoever, directly or indirectly, in any business that is a direct
competitor with the Company's or its affiliates' principal business, nor solicit
customers, suppliers or employees of the Company or affiliates on behalf of, or
in any other manner work for or assist any business which is a direct competitor
with the Company's or its affiliates' principal business. In addition, during
the Service Term, Foley will undertake no planning for or organization of any
business activity competitive with the work he performs as a director or
employee of the Company, and Foley will not combine or conspire with any other
person for the purpose of organizing any such competitive business activity.

(b)
After the Service Term. For a period of two years after the Service Term, Foley
will not become: (i) a director, employee, consultant, advisor, principal,
partner or substantial shareholder of Fiserv, Inc. and/or Jack Henry &
Associates, Inc. or any of their respective successors, assigns or subsidiaries,
or (ii) a director, employee, consultant, advisor, principal, or partner of a
substantial shareholder of Fiserv, Inc. and/or Jack Henry & Associates, Inc. and
provide consulting or advising services, directly or indirectly, to Fiserv, Inc.
and/or Jack Henry & Associates, Inc. or any of their respective successors,
assigns, or subsidiaries.

(c)
Exclusion. Working, directly or indirectly, for Fidelity National Financial,
Inc., its affiliates or successors shall not be considered a violation of
Section 7 of this Agreement and in and of itself a violation of Section 6 of the
Agreement.

8.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by Foley to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Foley of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Foley to perform
as agreed herein. Nothing herein shall in any way limit or exclude any other
right granted by law or equity to the Company.
9.Insurance and Indemnity. The Company agrees to maintain, and continue to
maintain, on such terms as the Company believes are reasonably appropriate,
applicable director and officer insurance coverage which shall provide coverage
to Foley in conjunction with his role at the Company as Vice Chairman of the
Board of Directors of the Company, or any other role assumed by Foley during the
Service Term of this Agreement at a level at least equal to that of other
Directors and Officers.  The Company's certificate of incorporation provides
that the Company shall indemnify its officers and directors to the full extent
permitted by the Georgia Business Corporation Code. As Foley is a director of
the Company, he is eligible to receive the protection afforded thereunder.
10.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
11.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Each of the parties irrevocably and unconditionally submits to the exclusive
jurisdiction of any federal or state court which in either case is located in
Duval County, Florida in the event of any dispute arising in connection with
this Agreement. Each party agrees not




--------------------------------------------------------------------------------




to assert that venue in such court is improper or that such court constitutes an
inconvenient forum.
12.Successors. This Agreement may not be assigned by Foley. In addition to any
obligations imposed by law upon any successor to the Company, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. Foley agrees and consents to any such assumption by a successor
of the Company, as well as any assignment of this Agreement by the Company for
that purpose. As used in this Agreement, “Company” shall mean the Company as
herein before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.
13.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
14.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of Foley's tax year following Foley's tax year in
which the payment amount becomes known and payable; provided, however, that on
or after the Service Term, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to Foley to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Foley or others
on his behalf (such amounts collectively referred to as the “Reimbursed
Amounts”); provided, further, that Foley shall reimburse the Company for the
Reimbursed Amounts if it is determined that a majority of Foley's claims or
defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by the Company to substantiate
them, must be submitted to the Company no later than ninety (90) days after the
expense was incurred. The Reimbursed Amounts shall be paid by the Company within
ninety (90) days after receiving the request and all substantiating documents
requested from Foley. The payment of Reimbursed Amounts during Foley's tax year
will not impact the Reimbursed Amounts for any other taxable year. The rights
under this Section 13 shall survive the Term until the expiration of the
applicable statute of limitations.
15.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Foley in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Foley against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.
16.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
To the Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Chairman


To Foley:
William P. Foley, II
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204


17.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
18.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any attorneys fee reimbursement payment made hereunder shall
comply with the requirements of Section 409A of the Code, or an exemption or
exclusion therefrom, and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Code Section 409A”). All attorney fee reimbursements
provided under this




--------------------------------------------------------------------------------




Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company of attorneys fees under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred; (ii) Foley's right to have
the Company pay or provide such reimbursements may not be liquidated or
exchanged for any other benefit; and (iii) in no event shall the Company's
obligations to make such reimbursements apply later than Foley's remaining
lifetime. Foley acknowledges that he has been advised to consult with an
attorney and any other advisors of Foley's choice prior to executing this
Agreement, and Foley further acknowledges that, in entering into this Agreement,
he has not relied upon any representation or statement made by any agent or
representative of Company or its affiliates that is not expressly set forth in
this Agreement, including, without limitation, any representation with respect
to the consequences or characterization (including for purpose of tax
withholding and reporting) of the payment of any compensation or benefits
hereunder under Section 409A of the Code and any similar sections of state tax
law.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:  
/s/ Michael Gravelle
 
 
 
 
 
 
 Its:
Corporate Executive Vice President, Chief Legal Officer and Corporate Secretary



 
 
 
WILLIAM P. FOLEY, II
 
 
 
/s/ William P. Foley, II







